Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 2/1/21.
Claims 1-2, 7-8, 13-14 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 2, 8 and 14 to overcome the 35 U.S.C 112(b) rejections. Examiner withdraws the 35 U.S.C. 112(b) rejections with respect to these and all depending claims unless otherwise indicated.

Terminal Disclaimer
The terminal disclaimer filed on 2/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related application 16/516553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-6 are directed to a method. Claims 7-12 are directed to a system. Claims 13-20 are directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-6, 7-12 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1, 7 and 13 recite methods that identifying a plurality of assets within a complex asset environment; obtaining information regarding each of the plurality of assets within the complex asset environment; and, performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation determining utilization of assets within complex asset environment.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine), the claims are directed to obtaining job market profile information, analyzing the data, and providing a job capability profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine. The  sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine  are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. the information regarding the configuration of the plurality of assets comprises 3information from a plurality of data sources; the sales facilitation operation comprises providing an asset performance solution, the 3asset performance solution comprising a sales facilitation solution that meets 4an asset performance objective;  the asset performance objective is set by at least one of a seller of the assets and a 3prospective buyer of the assets; the sales facilitation solution includes an option of providing assets having improved 3utilization when compared to assets presently within the complex asset environment; determination of the improved utilization is performed by an asset utilization service, 3the asset utilization service including an asset workload service and an asset 4performance service but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 7 and 13. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment, therefore claims are directed to abstract idea.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite performing sales operations and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  sales facilitation architecture, a processor, a data bus, a non-transitory medium these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0016 details “The information handling system 100 includes a processor (e.g., central processor unit or “CPU”) 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, a touchpad or touchscreen, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information handling system 100 also includes network port 110 operable to connect to a network 140”.  Further, see Applicants specification para 0015 recites “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Para. [0024], [0036] Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2014/012240) in view of Shiralkar et al. (US 2012/0203773 A1)

Regarding claims 1, 7 and 13,    Olsen discloses the computer-implementable method/system/medium for performing a sales facilitation operation via a sales facilitation system ([0002] processing and managing recurring revenue asset information, for example in support of sales execution and opportunity management), the sales facilitation system comprising an access module ([0038] a 
recurring revenue management system can access data records and formatted data 
from systems such as entitlement systems, [0060] dashboard allows a user of the system to access data pertaining to one or more metrics or view on the sales data based on a user role.) and a sale facilitation engine comprising:
Olsen discloses identifying a plurality of assets within a complex asset environment ([0009] selecting a filtered set of service assets to be used as a source population for opportunity generation., Fig 5 # 502 and [0056]); the complex asset environment comprising a collection of interrelated asset implemented to work in combination with one another for a particular purpose (Fig. 3 # 302, 304 and [0040] asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, [0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity)
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment ([0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity [0056] a collection of data objects including asset data , the information regarding each of the plurality of assets comprising information from a plurality of data sources ([0035] FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202.  Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, [0088]); and,
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment ([0029], Fig 5 # 504-506 creating new service offer for service asset and [0057] opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.), the sales facilitation operation determining utilization of assets within the complex asset environment ([0035] user adoption and usage data sources 222., [0067], [0079] 
Olsen does not specifically teach the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment utilization representing an extent to which a productive capacity of each asset is being used at a particular time 
Shiralkar teaches determining utilization of each of the plurality of assets within the complex asset environment (Fig 6 # 620, 6640 utilization tracker/metrics and [0085]-[0086] Utilization tracker 620 receives from the users, usage data for the suitable electronic asset representing an extent of use of the suitable electronic asset in delivering software services and generates a set of utilization characteristics of the suitable electronic asset based on the usage data., [0091])  utilization representing an extent to which a productive capacity of each asset is being used at a particular time ([0089] Utilization tracker 620 is also designed to provide the generated utilization metrics (640) to one or more of asset managers 235 to enable the asset managers to determine the effectiveness of reuse of the assets downloaded from asset repository 280.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining utilization of each of the plurality of assets within the complex asset environment utilization representing an extent to which a productive capacity of each asset is being used at a particular time, as disclosed by Shiralkar in the system disclosed by Olsen, for the motivation of providing a method of receiving usage data for the asset ([0087]) and generating utilization metrics to determine effectiveness of the asset ([0089] Shiralkar)
Claim 7 – Olsen discloses system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium ([0011] computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors.  A memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors. Such multiple computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections (data bus), including but not limited to a connection over a network (e.g. the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, or the like), via a direct connection  embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations.

Regarding claims 2, 8 and 14,    Olsen discloses the method of claim 1, system of claim 7 and medium of claim 13, wherein:
Olsen teaches the information regarding each of the plurality of assets comprises information regarding a configuration of each of the plurality of assets ([0085]-[0086] A service asset 402 generally has a current term 1402, which further includes an expiration date.  A service asset 402 also generally has a current service level 1404 associated with it as well as a current contract value 1406.  These data are generally included within an instance of an asset data object 304 that is part of the asset data model 300, that represents the service asset 402, and that is linked by a relationship with the instance of a product data object 302 representing the covered asset 404.  As the expiration date of the term 1402 of the service asset 402 approaches, and offer 406 is generated., [0075])
Olsen teaches the information regarding the configuration of the plurality of assets comprises information from a plurality of data sources ([0035] FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202.  Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, [0085] information regarding covered asset, [0088]).

Regarding claims 3, 9 and 15,    Olsen discloses the method of claim 1, system of claim 7 and medium of claim 13 wherein:
Olsen teaches the sales facilitation operation comprises providing an asset performance solution ([0076] solution sales phase, [0049] identify different classes of opportunities (e.g. renewal, cross-sell, up-sell, etc.) as well as optimizing offer grouping within opportunities to improve sales productivity), the asset performance solution comprising a sales facilitation solution that meets an asset performance objective ([0059], [0079] an outcome code can indicate one or more of a replacement of the product by the customer, a competitive distributed value added reseller (DVAR), a competitive product replacement).

Regarding claims 4, 10 and 16,    Olsen discloses the method of claim 3, system of claim 7 and medium of claim 13 wherein:
Olsen teaches the asset performance objective is set by at least one of a seller of the assets ([0059] The term "target" as used herein can be considered as a business objective created via a top-down approach, such as a desired goal set by a manager, supervisor, division vice president, etc. for a given sales period., [0029]) and a prospective buyer of the assets.

Regarding claims 5, 11 and 17,    Olsen discloses the method of claim 1, system of claim 7 and medium of claim 13wherein:
Olsen teaches the sales facilitation solution includes an option of providing assets having improved utilization when compared to assets presently within the complex asset environment ([0046], [0049] identify different classes of opportunities (e.g. renewal, cross-sell, up-sell, etc.) as well as optimizing offer grouping within opportunities to improve sales productivity.), [0079] an outcome code can indicate one or more of a replacement of the product by the customer, a competitive distributed value added reseller (DVAR), a competitive product replacement, [0096]).

Regarding claims 6, 12 and 18,    Olsen discloses the method of claim 5, system of claim 7 and medium of claim 13 wherein:
Olsen teaches determination of the improved utilization is performed by an asset utilization service ([0060] Tools to assist with accurate analysis of how a sales history can drive future sales , the asset utilization service including an asset workload service and an asset performance service ([0061] dynamic calculation and real time or near real time updating of key performance indicator (KPI) metrics relating to sales performance (utilization) and optimization of a recurring revenue stream., [0092] throughput forecasting and management (e.g. to manage workload and properly price quote processing services), SLA management (asset performance). A dynamic (i.e. rules-based or algorithmic) performance management engine for optimizing work/activity allocation)

Regarding Claim 19,    Olsen discloses the non-transitory, computer-readable storage medium of claim 13, 
Olsen teach wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location ([0099]-[0100] A client and server are generally remote from each other and typically interact through a communication network.).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2014/012240) in view of Shiralkar et al. (US 2012/0203773 A1) as applied to claim 13, further in view of Freishtat (US 8,868,448)

Regarding Claim 20,    Olsen discloses the non-transitory, computer-readable storage medium of claim 13, 
Olsen does not specifically teach wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Frishtat teaches wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Col 10 lines 35-45 the customer has requested assistance ., Col 17 lines 23-34, 36-48 In step 1004, the SA greets the customer.  This greeting is either re-active (if the customer has requested help) (on-demand))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are provided by a service provider to a user on an on-demand basis, as disclosed by Frishtat in the system disclosed by Olsen, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been addressed in rejection above.
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium), the claims are directed to obtaining job market profile information, analyzing the data, and providing a job capability profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Petrossi (US 8,335,707 B2) discloses method of developing sales information for use in a buyer-seller environment.
  Katz (US 7,870,012) discloses a method for assisting a user with procurement decisions, sourcing decisions and strategic sourcing decisions in an enterprise.
  Liversay (US 2008/0065445) discloses matching buyers and sellers of either goods or services, or goods and services for a project.
  Freishtat (US 8,864,448) discloses providing the SA with best practices information from the practices engine includes sales advice, external information, and product and catalog information, such as comparisons to other products, third party information regarding the product, sales pitches, related products, specific product information, warranty information, promotional information, shipping options, and terms of sale.
Dasgupta (US 2014/0180740) discloses asset assignment/utilization in a service delivery environment.
Rothschild (US 2014/0074671) discloses system for improving return on assets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629